Citation Nr: 0009900	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-06 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for the residuals of a right elbow injury with 
spurring, currently evaluated at 10 percent disabling.

2.  Entitlement to the assignment of a higher disability 
evaluation for compression fractures of the lumbar spine and 
herniated discs with history of radiculopathy, currently 
evaluated as 20 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran has had verified active military service from 
September 1993 to September 1996.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision of the Winston-Salem, North Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for the disabilities 
at issue.   

The Board notes that the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), in Fenderson v. West, 12 Vet. App. 119 (1999), 
held, in part, that the RO never issued a statement of the 
case (SOC) concerning an appeal from the initial assignment 
of a disability evaluation, as the RO had characterized the 
issue in the SOC as one of entitlement to an increased 
evaluation.  Fenderson involved a situation in which the 
Board had concluded that the appeal as to that issue was not 
properly before it, on the basis that a substantive appeal 
had not been filed.  This case differs from Fenderson in that 
the appellant did file a timely substantive appeal concerning 
the initial rating to be assigned for the disability at 
issue.  The Board observes that the Court, in Fenderson, did 
not specify a formulation of the issue that would be 
satisfactory, but only distinguished the situation of filing 
a notice of disagreement (NOD) following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a NOD from the denial of a 
claim for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation for his back and right elbow 
disabilities.  Consequently, the Board sees no prejudice to 
the veteran in either the RO's characterization of the issues 
or in the Board's characterization of the issues as ones of 
entitlement to the assignment of a higher disability 
evaluation.  See Bernard v. Brown, 4 Vet. App. 384 (1883).  
Therefore, the Board will not remand this matter solely for a 
re-characterization of the issues in a new SOC.



FINDINGS OF FACT

1.  The veteran is right-handed.

2.  The veteran's service-connected right elbow disorder is 
manifested by pain without limitation of motion or nonunion 
of the ulna.

3.  The veteran's service-connected lumbar intervertebral 
disc disability is manifested by pain on motion, slight 
limitation of motion, and radiculopathy in the lower 
extremities, without muscle spasm, postural abnormalities, 
fixed deformities, muscle atrophy, or demonstrable deformity 
of a vertebral body; it is productive of not more than 
moderate disability.


CONCLUSIONS OF LAWS

1.  The schedular criteria for an evaluation in excess of 10 
percent for a right elbow disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7 and Part 
4, Diagnostic Code 5211 (1999).

2.  The schedular criteria for a disability evaluation in 
excess of 20 percent for compression fractures of the lumbar 
spine and herniated discs with history of radiculopathy are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321, Part 4, §§ 4.40, 4.71, Diagnostic Codes 5285, 5293 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented well-grounded claims for the 
assignment of higher evaluations for his service-connected 
disabilities within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  Specifically, he contends that his disabilities are 
manifested by chronic pain, severely limiting his activity 
and thus entitling him to increased ratings.  When a claimant 
is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995). 

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 
(1999).  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

The Board has considered whether the assignment of "staged" 
ratings is appropriate for the disabilities at issue.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question.  

I.  Right Elbow

The service medical records show that, in December 1995, the 
veteran reported that he fell on his left hand and right 
elbow.  X-ray of the right elbow demonstrated spurring about 
the olecranon compatible with early degenerative changes.  
Based upon treatment in service and VA examination, a 
December 1996 rating decision granted service connection and 
assigned a 10 percent disability evaluation for the residuals 
of right elbow injury with spurring (also claimed as tingling 
in the right hand), effective from September 1996.  

The veteran's right elbow disability has been evaluated by 
analogy under Diagnostic Code 5211, which contemplates 
impairment of the ulna.  See 38 C.F.R. §§ 4.20, 4.27 (1999).  
Because the veteran is right-handed, the evaluations for the 
major extremity were considered.  Under Diagnostic Code 5211, 
a 10 percent evaluation is assigned for malunion of the ulna 
with bad alignment; a 20 percent evaluation is assigned for 
nonunion of the lower half of the ulna; and 30 percent for 
nonunion of the upper half of the ulna without loss of bone 
substance or deformity.

The Board finds that a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5211 as there 
are no medical findings of nonunion of the ulna.  Therefore, 
the Board considered a number of other diagnostic codes in an 
effort to determine if the veteran's right elbow disability 
was accurately evaluated.

Diagnostic Codes 5206 and 5207 contemplate disability 
evaluations for impairment of flexion or extension of the 
forearm.  The rating schedule provides that limitation of 
flexion in the forearm is rated at 10 percent when 100 
degrees, and 20 percent when 90 degrees.  Limitation of 
extension of the forearm to 45 or 60 degrees warrants a 10 
percent rating, and a 20 percent evaluation when extension is 
limited to 75 degrees.  38 C.F.R. § 4.71a, Part 4, Diagnostic 
Codes 5206, 5207 (1999).  However, at VA examinations in 
November 1996 and June 1999 the veteran had full range of 
motion of the right elbow.  Thus, this would not warrant a 
compensable rating under Diagnostic Codes 5206 or 5207.   

Diagnostic Code 5213 provides a 20 percent evaluation if 
pronation is limited so that motion is lost beyond the last 
quarter of the arc and a 10 percent evaluation if supination 
is limited to 30 degrees or less.  See 38 C.F.R. §§ 4.71 
(Plate I), 4.71a (1999).  However, it has neither been 
contended nor shown that the veteran has any loss of 
pronation or supination.  Consequently, an evaluation under 
Diagnostic Code 5213 is not for application. 

The functional limitations due to pain must be accounted for 
in the disability evaluation.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § § 4.40, 4.45 (1999).  The Board 
has taken into consideration the veteran's reports of pain 
pursuant to 38 C.F.R. § 4.40.  VA examination reports dated 
in November 1996 show that the veteran reported that he had a 
residual tender spur.  He reported that it caused pain on 
bumping or excessive use.  Examination revealed a 
subcutaneous, freely movable, firm, tender, three-millimeter 
mass over the posterior aspect of olecranon process.  On 
palpation it caused tingling down his arm.  In June 1999, 
there was no significant pain on motion.  Furthermore, there 
was no effusion, instability, weakness, redness, tenderness 
or heat.  While the physician was able to palpate a bump on 
the bone and produce pain in the soft tissue, in weighing the 
limitation of function of the elbow due to pain, the Board 
concludes that functional impairment due to pain is 
encompassed within the 10 percent rating.  See DeLuca.  It is 
neither contended nor shown that the veteran has excess 
fatigability, incoordination, deformity or atrophy of disuse.  
See 38 C.F.R. § 4.45 (1999).  The examiner at the 1999 VA 
examination noted that there was no fatigue, weakness or lack 
of endurance.  Although the veteran's subjective pain 
certainly causes some discomfort, overall, he does not 
exhibit more than mild objective findings, as described 
above.  I conclude, therefore, that the current 10 percent 
rating under Diagnostic Code 5212 is appropriate.  

II.  Lumbar Spine

Service medical records relate that in October 1994, the 
veteran reported that he had a hard landing on a jump and 
complained of multiple aches and pain.  On examination, 
muscle spasm of the lower back was noted.  He was told to 
continue taking Motrin and prescribed Robaxin.  Eventually, 
he was referred for physical therapy.  Due to his continuous 
complaints a bone scan was performed in June 1995, however 
this was considered within normal limits.  Records dated in 
September 1995 show that the veteran complained of radicular 
pain.  Magnetic resonance imaging (MRI) was recommended but 
the veteran was unable to complete testing due to 
claustrophobia.  In February 1996, electromyography (EMG) was 
conducted which revealed bilateral radiculopathy at the L3-4 
level.  The report also noted that a MRI revealed herniated 
nucleus pulposus versus a large disc bulge.  A May 1996 
report shows a provisional diagnosis of herniated nucleus 
pulposus at the L3-4 and L4-5 levels with stress fracture at 
the left L-3 and right L4.  The August 1996 report of the 
examination conducted before discharge contains a diagnosis 
of herniated nucleus pulposus and status post compression 
fracture.  

Based on in-service treatment and complaints and the results 
of a November 1996 VA examination, the RO granted service 
connection in December 1996 for the residuals of a low back 
injury with history of compression fractures at the L5 level, 
with residual low back pain and L5-S1 radiculopathy, 
assigning a 20 percent evaluation under Diagnostic Codes 5285 
and 8626.  In an August 1999 rating action the disability was 
evaluated under Diagnostic Codes 5285 and 5293.  

Diagnostic Code 5285 is for residuals of fracture of 
vertebra.  Under this diagnostic code a 100 percent rating is 
assigned with cord involvement, when the veteran is bedridden 
or requires long leg braces.  A 60 percent rating is without 
cord involvement; abnormal mobility requiring neck brace 
(jury mast).  In other cases, the disability is rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.

Under Diagnostic Code 5293, intervertebral disc syndrome is 
assigned a 60 percent rating when the disability is 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  A 40 percent rating is assigned when the disability 
is severe; recurring attacks, with intermittent relief.  A 20 
percent rating is assigned when the disability is moderate; 
recurring attacks.  A 10 percent rating is assigned for mild 
disability.  A noncompensable rating is provided when the 
intervertebral disc syndrome is postoperative, cured.  

The Board finds that a higher disability evaluation is not 
warranted under Diagnostic Code 5293.  At the November 1996 
VA neurological examination, the deep tendon reflexes were 
brisk and symmetrical.  The motor examination revealed 5/5 
strength in all groups.  The sensory examination revealed 
loss of light touch, pinprick, and vibratory sensibility in 
both lower extremities, particularly on the lateral aspects 
of the thighs, legs and feet.  Significantly, however, there 
were no neurological deficits elicited on VA examinations in 
June 1999, and none were noted in VA treatment records dated 
in 1998.  These findings do not show the presence of 
neurological deficit of such severity as to support the 
assignment of a higher rating under Diagnostic Code 5293.

In VAOPGCPREC 36-97 (December 12, 1997), the VA General 
Counsel held that Diagnostic Code 5293 involves loss of range 
of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 Vet. 
App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under this diagnostic code.  
It was further held that when a veteran has received less 
than the maximum evaluation under Diagnostic Code 5293 based 
upon symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45.  

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is rated 10 percent when slight, 20 percent when 
moderate, and 40 percent when severe. 38 C.F.R. Part 4, § 
4.71a, Code 5290 (1999).  Higher ratings are warranted if 
there is complete bony fixation of the spine (Diagnostic Code 
5286) or lumbar ankylosis (Diagnostic Code 5289).  

At the November 1996 VA general medical examination, the 
range of motion of the lumbar spine was forward flexion of 90 
degrees, backward extension of 30 degrees, lateral flexion of 
35 degrees, and rotation of 30 degrees.  The June 1999 VA 
examination report showed there was forward flexion of 95 
degrees, backward extension of 10 degrees, lateral flexion of 
25 degrees, and rotation of 30 degrees, bilaterally.  
Accordingly, the veteran cannot receive a higher evaluation 
for his service-connected disability based on limitation of 
motion of the lumbar spine.  See 38 C.F.R. Part 4, § 4.71a, 
Code 5290 (1999).  Furthermore, the recent medical evidence 
does not indicate complete bony fixation or ankylosis of the 
lumbar spine, which might also support a higher rating.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289.  

The Board also notes that none of the radiographic reports 
show the presence of a demonstrable deformity of a vertebral 
body, which would warrant the assignment of a 10 percent 
rating under Diagnostic Code 5285.  Moreover, it is neither 
contended nor shown that the requirements for the assignment 
of a 60 or 100 percent rating under this diagnostic code are 
present.  

As noted, functional impairment due to pain must be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  At 
the VA examination in 1996 there was point tenderness over 
the L3-4 but no paraspinal spasm.  There was also pain on 
motion noted at the most recent VA examination in 1999.  
However, it should also be noted that the veteran has 
exhibited only a slight decrease, if any, in the range of 
motion of the lumbar spine.  Moreover there was no evidence 
of tenderness, atrophy or spasm.  The rating of 20 percent 
adequately compensates the veteran for his total functional 
impairment, including that due to the pain produced by his 
lumbar spine disorder.  There is no showing that any pain or 
other functional loss that the veteran might have is not 
contemplated in the rating now assigned.  The most recent VA 
examination in 1999 also noted that there was no fatigue, 
weakness, or lack of endurance.  The functional impairment 
due to limited motion is included in the criteria for the 
diagnostic code under which this rating is assigned, and 
there is no objective evidence of excess fatigability, 
incoordination, or other manifestations that might 
demonstrate additional functional impairment.

III.  Extraschedular Evaluation

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disabilities 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999).  This case does not present factors such as frequent 
periods of hospitalization or marked interference with 
employment.  

In regards to industrial impairment, the veteran reported in 
his personal hearing held in February 2000 that he now works 
as a youth minister and has problems when he engages in 
athletic pursuits due to his service-connected disabilities.  
He reported at his VA examination in 1999 that he had missed 
four days of work in the last year as a result of his 
disabilities.  Although the veteran has reported that his 
disabilities caused him to miss four days from work, I find 
that the reported objective findings are consistent with the 
20 percent evaluation assigned.  Moreover, he has not 
produced objective evidence that would indicate that his 
service-connected disability has markedly interfered with his 
employment such that he is entitled to extraschedular 
consideration.

Moreover, a review of the claims file does not show that his 
service-connected disorders have resulted in hospitalization.  
He has not been hospitalized or received extensive treatment 
for his disabilities since service discharge.  Neither his 
statements nor the medical records indicate that either 
disability warrants the assignment of an extraschedular 
evaluation.



ORDER

Entitlement to the assignment of a higher disability 
evaluation for the residuals of a right elbow injury with 
spurring is denied.

Entitlement to the assignment of a higher disability 
evaluation for compression fractures of the lumbar spine and 
herniated discs with history of radiculopathy is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

